PER CURIAM: *
Appealing the judgment in a criminal case, Jose Luis Perez-Ayala raises an argument that is foreclosed by United States v. Tuma, 738 F.3d 681 (5th Cir.2013), cert. denied, — U.S. -, 134 S.Ct. 2875, 189 L.Ed.2d 835 (2014). In Tuma, we held that Alleyne v. United States, — U.S. -, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013) applies “only to facts that increase a statutory mandatory minimum sentence” and rejected the argument that Alleyne requires that any fact that increases a defendant’s minimum sentence, including facts that raise the guidelines range, be found by a jury beyond a reasonable doubt. Tuma, 738 F.3d at 693. The motion for summary affirmance is GRANTED, the alternative request for an extension of time is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.